Citation Nr: 0938788	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-30 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to compensation for loss of wages and 
benefits allegedly incurred through VA's failure to provide 
the Veteran with vocational rehabilitation services in a 
timely manner.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for glaucoma. 

4.  Entitlement to service connection for hyperthyroidism.
 
5.  Entitlement to service connection for prostate 
disability.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  
  
 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1966 to July 1968.     This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2007 rating decision of the New York Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In December 2008, a 
Travel Board hearing was held at the RO; a transcript of the 
hearing is of record.  


The issues of entitlement to service connection for bronchial 
asthma, glaucoma, hyperthyroidism, prostate disability, and 
GERD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has requested compensation in the amount of 
$328,767 for lost wages and employment benefits due to his 
contention that VA failed to provide him with timely 
vocational rehabilitation.   


CONCLUSION OF LAW

Governing law and regulations provide no basis for 
reimbursement for loss of wages and employment benefits 
resulting from a Veteran not receiving timely vocational 
rehabilitation services.  See 38 U.S.C.A. §§ 3100-3121; 
38 C.F.R. §§ 21.1-21.430.     


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). The Board 
therefore finds that any deficiency in VA's VCAA notice or 
development action is harmless error.

II.  Factual Background

A June 1992 narrative counseling record shows that the 
Veteran came to the Vocational and Rehabilitation Division to 
discuss his present vocational plans.  He had 26 months and 
14 days of creditable entitlement under Chapter 31.  He had 
previously used 21 months and 16 days of Chapter 34 
entitlement to obtain a bachelors degree in Urban Studies at 
Fordham University.  The counselor noted that the Veteran did 
have a vocational impairment because he could not lift, 
carry, push or pull any semi heavy objects.  This vocational 
impairment, however, was caused by the Veteran's nonservice-
connected back condition.  The Veteran's service-connected 
disability of impaired hearing and tinnitus had not been a 
factor in his losing the three professional jobs he had had.  
Nor had service-connected disability been a factor in his not 
working since 1984.  The Veteran had not worked since 1984 
because of back disability.  The Veteran's service-connected 
rating had been stable for many years.  Also, it was apparent 
to the counselor that the Veteran had no difficulty hearing, 
understanding and responding to what was said, even when he 
was not spoken to directly or when he was looking away from 
the speaker.  Therefore, the counselor found that there was 
no employment handicap because there was no material 
contribution to the vocational impairment from the service-
connected disability.  Consequently, the Veteran was found 
not eligible for Chapter 31 vocational rehabilitation 
benefits.

The Veteran subsequently filed a Notice of Disagreement with 
the determination and in October 1992 the RO issued a 
statement of the case.  Then, in an October 1992 Form 9 the 
Veteran contended that his service-connected disabilities did 
limit his employment.  

In an October 1998 Remand, the Board noted that the Veteran's 
initial period of eligibility for vocational rehabilitation 
Services had expired.  Then the Board went on to consider 
whether the Veteran was entitled to an extension of services 
based on the presence of a serious employment handicap.  The 
Board noted that pursuant to the recent decision in Davenport 
v. Brown, 7 Vet. App. 476 (1995), consideration needed to be 
given to both the Veteran's service-connected and nonservice-
connected disabilities in determining whether an employment 
handicap existed.  The Board also noted that service 
connection was currently in effect for a low back disability 
(specifically for a lumbar strain involving the hips).  The 
Board then found that the Vocational Rehabilitation Division 
needed to consider all of the Veteran's disabilities 
(including the low back disability) in determining whether 
the Veteran was in need of vocational rehabilitation due to a 
serious employment handicap.  Accordingly, the Board remanded 
the Veteran's claim so he could be provided with an 
additional counseling appointment to determine whether he was 
in need of vocational rehabilitation services due to a 
serious employment handicap.  

In a November 1998 letter, a VA psychologist indicated that 
he had scheduled an appointment for the Veteran for December 
4, 1998, so that VA could continue consideration of his 
application for vocational rehabilitation services.  A 
subsequent December 1998 note from the psychologist indicated 
that the Veteran did not report for the appointment.   

In a June 1999 letter, a VA psychologist indicated that he 
had scheduled an appointment for the Veteran for July 16, 
1999, so that VA could continue consideration of his 
application for vocational rehabilitation services.  In a 
July 23, 1999, memo, the psychologist indicated that the 
Veteran failed to report for the scheduled appointment. 

An April 2002 counseling record shows that the Veteran came 
to the Vocational Rehabilitation division to discuss his 
options for possible services.  The Veteran was informed that 
based on his combination of disabilities he had been 
determined to have a serious employment handicap.  
Consequently, he was eligible to receive training in pursuit 
of a vocational goal.  The Veteran stated that he could not 
concentrate, however, and could never attend any kind of 
training situation.  He indicated that his brother came by 
his apartment two to three times per week to help him get 
outside and to help him keep his clothes clean.  The Veteran 
also attended an Independent Living Center in Queens where he 
got some counseling and participated in day hospital type 
activities.  

The Veteran was not interested in having a computer obtained 
for him because he felt that he could not concentrate 
sufficiently to learn how to operate it.  He was mainly 
interested in being rated as service connected for his PTSD 
condition.  It was clear that the Veteran had a serious 
employment handicap but it was also clear that he was 
unfeasible for gainful employment.  The counselor informed 
the Veteran that his case would be kept open until it could 
be determined whether the Vocational Rehabilitation Division 
could add anything to the Independent Living program that was 
in place and/or whether they could assist him in his claim 
for service connection for PTSD.  

In an August 2007 letter the Veteran indicated that he wished 
to file a compensation claim for failure by the VA to provide 
him with vocational rehabilitation in a timely manner.  He 
indicated that he had been granted an extension of benefits 
and that he had hoped to rebuild and manage his own bowling 
alley in Harlem.  The Veteran also indicated that the RO had 
received the Board remand in October 1998 (indicating that 
further evaluation of the Veteran was necessary) but failed 
to respond to his request for additional training until 
December 2002.  The Veteran felt that this was negligence on 
the part of VA and that his appeal for an extension of 
vocational rehabilitation benefits should have been granted 
in 1998.  He was requesting compensation from 1992 ($328,767) 
for lost wages and benefits for failure to rehabilitate him 
in a timely manner.  

In a September 2007 letter the VA Vocational Rehabilitation 
Division noted that the Veteran had completed an application 
for VA Vocational Rehabilitation and Employment services.  
The letter asked the Veteran to complete a Rehabilitation 
Needs Inventory form to help VA make a timely decision on the 
Veteran's entitlement to services.

In a September 27, 2007, Vocational Rehabilitation and 
Counseling assessment it was noted that the Veteran stated 
that he was not pursuing vocational rehabilitation or 
independent living services.  He did not need any activities 
to fulfill his life because he was busy with his clubhouse 
and medical appointments.  The Veteran indicated that he was 
looking for VA to financially compensate him for the lost 
income and time he experienced due to the VA's denial of his 
request for graduate education.  It was recommended that he 
meet with a counselor to discuss his situation.  

At a subsequent October 16, 2007, counseling session the 
Veteran reported that he was not interested in vocational 
rehabilitation services.  He wanted VA to compensate him for 
not helping him when he had applied for services earlier and 
was denied (in 1989 and 1998).  He said that when he was 
younger he could have been helped to find work but currently 
he could not work and wanted monetary compensation for all 
the years he could have worked.  He indicated that he had 
filed a complaint regarding the requested compensation and 
was not sure why he was asked to reapply for vocational 
rehabilitation services.

In an October 18, 2007, letter the Vocational Rehabilitation 
and Employment Services indicated that action had been 
suspended on the Veteran's claim for Vocational 
Rehabilitation and Employment Services because he indicated 
that he did not want these services.   The Veteran 
subsequently filed an October 31, 2007 Notice of Disagreement 
again indicating that he was requesting compensation for 
failure of VA to provide him with vocational rehabilitation 
in a timely manner.  The RO then issued a statement of the 
case in May 2008.  

On his June 2008 Form 9, the Veteran indicated that his 
appeal for extension of Vocational Rehabilitation training 
should have granted in 1992 or expedited in 1998.  By the 
time he had turned 58, employment had been very difficult.  
He was willing to give it his all to fulfill his dream, 
however, by returning to Fordham University as quickly as 
possible to get a Masters Degree in Business Administration.  
Had he been granted a timely extension he would have a better 
quality of life after graduation due to having income, 
investments and a 401K.  He had wanted to learn how to build 
and manage his own bowling alley in Harlem.  Consequently, he 
was requesting retroactive compensation from 1992 in the 
amount of $328,767 for lost wages and employment benefits for 
failure of VA to provide him with vocational rehabilitation 
in a timely manner.  

At his December 2008 hearing the Veteran indicated that if he 
would have received timely vocational rehabilitation services 
he would have been able to build the bowling alley in Harlem.  
He had had investors who wanted to invest in the project and 
who wanted to give him a great salary.  They later changed 
their mind, however, because they felt he did not have 
sufficient education in order to manage the bowling alley.  

III.  Law and Regulations

VA Vocational Rehabilitation benefits are governed by the 
provisions of 38 U.S.C.A. §§ 3100-3121 and 38 C.F.R. §§ 21.1-
21.430.  

The purpose of vocational rehabilitation services is to 
enable Veterans with service-connected disability to achieve 
maximum independence in daily living and, to the maximum 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  See 38 U.S.C.A. §§ 3100, 3101 
(West 2002); 38 C.F.R. §§ 21.35(b), 21.70, 21.71 (2008).

The basic period of eligibility for vocational rehabilitation 
benefits is 12 years beginning from the date of the Veteran's 
discharge from service.  The 12-year period does not begin to 
run until the Veteran establishes a compensable service-
connected disability required for purposes of establishing 
basic entitlement to benefits under 38 C.F.R. § 21.40(a).  
See 38 U.S.C.A. § 3103; 38 C.F.R. §§ 21.41, 21.42(a).

After the expiration of the 12-year period, the law permits a 
Veteran to obtain Chapter 31 benefits in certain 
circumstances if, inter alia, the Veteran has a "serious 
employment handicap."  See 38 U.S.C.A. § 3103(c); 38 C.F.R. 
§ 21.44.

IV.  Analysis

The Veteran was found to have a severe employment handicap 
and to thus be eligible for an extension of Vocational 
Rehabilitation services in 2002.  He indicated that he did 
not want services at that time and currently, he has also 
indicated that he does not desire services.  Instead, he 
would like compensation for the lost wages and benefits he 
believes he would have received in conjunction with the 
bowling alley project if VA had provided him with timely 
vocational rehabilitation services.  The Board sympathizes 
with the Veteran's frustration in not being able to receive 
an extension of vocational rehabilitation services until many 
years after he applied.  There is no provision in the 
governing VA law or regulations that allows for payment of 
lost wages and employment benefits due to any failure of VA 
to provide timely vocational rehabilitation services.  
Consequently, the Board has no legal basis to afford the 
Veteran the monetary remedy he seeks.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to compensation for loss of wages and benefits 
allegedly incurred through VA's failure to provide the 
Veteran with vocational rehabilitation services in a timely 
manner is denied.  


REMAND

In September 2008, the Veteran filed a Substantive Appeal 
(i.e. VA Form 9) in regard to the issues of entitlement to 
service connection for bronchial asthma, glaucoma, 
hyperthyroidism and prostate disability where he specifically 
requested a personal hearing before a Veterans Law Judge 
(VLJ) sitting at the RO.  There is no indication in the 
claims folder that such request was addressed.  In April 
2009, the Veteran filed a substantive appeal in regard to the 
issue of entitlement to service connection for GERD.  There 
is also no indication in the claims folder that this request 
was addressed. 

To ensure compliance with due process requirements, and 
because Travel Board hearings are scheduled by the RO, the 
case is REMANDED for the following:

The Veteran should be scheduled for a 
hearing before a VLJ sitting in New York 
(or in the alternative, a videoconference 
hearing, if he so desires).  The case 
should then be processed in accordance with 
standard appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


